





Exhibit 10.16


INDEMNIFICATION AGREEMENT, dated as of _______ __, 2016, between Hertz Global
Holdings, Inc., a Delaware corporation (formerly known as Hertz Rental Car
Holding Company, Inc. and referred to herein as the “Company”), and [__________]
(“Indemnitee”).
WHEREAS, qualified persons are reluctant to serve corporations as directors or
otherwise unless they are provided with broad indemnification and insurance
against claims arising out of their service to and activities on behalf of the
corporations; and
WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
1.Defined Terms; Construction.
(a)    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any of its subsidiaries acting in such capacity, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the board of directors of the Company and
any new director whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the Company
shall file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.





--------------------------------------------------------------------------------




“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company) of another
corporation, limited liability company, partnership, joint venture, trust or
other enterprise, or of any predecessor thereof, including service with respect
to an employee benefit plan.
“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.
“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees of experts, bonds, witness fees,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding.
“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not otherwise performed any services for the
Company or any of its subsidiaries or for Indemnitee within the last three years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement or of other Indemnitees under indemnity agreements similar to
this Agreement).
“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.
“Voting Securities” means any securities of the Company that vote generally in
the election of directors.
(b)    Construction. For purposes of this Agreement,









--------------------------------------------------------------------------------




(i)    References to the Company and any of its “subsidiaries” shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such subsidiary or
that is a successor to the Company as contemplated by Section 8(d) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 8(d)).
(ii)    References to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan.
(iii)    References to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.
2.    Agreement to Serve.
Indemnitee agrees to serve as a director of the Company or one or more of its
subsidiaries and in such other capacities as Indemnitee may serve at the request
of the Company from time to time, and by its execution of this Agreement the
Company confirms its request that Indemnitee serve as a director and in such
other capacities. Indemnitee shall be entitled to resign or otherwise terminate
such service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.
3.    Indemnification.
(a)    General Indemnification. The Company shall indemnify Indemnitee, to the
fullest extent permitted by applicable law in effect on the date hereof or as
amended to increase the scope of permitted indemnification, against Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges in connection therewith)
incurred by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status.
(b)    Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee or the Company
or any of its subsidiaries to enforce or interpret this Agreement or any rights
of Indemnitee to indemnification or advancement of Expenses (or related
obligations of Indemnitee) under the Company’s or any such subsidiary’s
certificate of incorporation or bylaws, any other agreement to which Indemnitee
and the Company or any of its subsidiaries are party, any vote of stockholders
or directors of the Company or any of its subsidiaries, the DGCL, any other
applicable law or any liability insurance policy, the Company shall indemnify
Indemnitee against all Expenses incurred by Indemnitee or on Indemnitee’s behalf
in connection with such Proceeding, whether or not Indemnitee is successful in
such Proceeding, except to the extent that the court presiding over









--------------------------------------------------------------------------------




such Proceeding determines that material assertions made by Indemnitee in such
Proceeding were in bad faith or were frivolous.
(c)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.
(d)    Other Rights to Indemnification.  The indemnification and advancement of
expenses (including attorneys’ fees) and costs provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may now or in
the future be entitled under the Company’s certificate of incorporation or
bylaws, any agreement, any vote of stockholders or directors, the DGCL, any
other applicable law or any liability insurance policy; provided that (i) to the
extent that Indemnitee is entitled to be indemnified by the Company and by any
shareholder of the Company or any affiliate (other than the Company and its
subsidiaries) of any such shareholder or any insurer under a policy procured by
any such shareholder or affiliate, the obligations of the Company hereunder
shall be primary and the obligations of such shareholder, affiliate or insurer
secondary, and (ii) the Company shall not be entitled to contribution or
indemnification from or subrogation against such shareholder, affiliate or
insurer.
(e)    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated under the Agreement to indemnify Indemnitee:
(i)    For Expenses incurred in connection with Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except (x) as contemplated by Section 3(b), (y) in specific cases if
the board of directors of the Company has approved the initiation or bringing of
such Proceeding, and (z) as may be required by law.
(ii)    For any profits arising from the purchase and sale by the Indemnitee of
securities within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or any similar successor statute that the Company is entitled
thereunder to recover from Indemnitee.
(f)    Subrogation.  Except as set forth in Section 3(d)(ii) of this Agreement,
in the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute such documents and do such acts as the Company may reasonably
request to secure such rights and to enable the Company effectively to bring
suit to enforce such rights.
4.    Advancement of Expenses.
The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be









--------------------------------------------------------------------------------




obligated to indemnify Indemnitee pursuant to Section 3(e)(i), in advance of the
final disposition of such Proceeding and without regard to whether Indemnitee
will ultimately be entitled to be indemnified for such Expenses and without
regard to whether an Adverse Determination has been made, except as contemplated
by the last sentence of Section 5(f). Indemnitee shall repay such amounts
advanced if and to the extent that it shall ultimately be determined in a
decision by a court of competent jurisdiction from which no appeal can be taken
that Indemnitee is not entitled to be indemnified by the Company for such
Expenses. Such repayment obligation shall be unsecured and shall not bear
interest.
5.    Indemnification Procedure.
(a)    Notice of Proceeding; Cooperation. Indemnitee shall give the Company
notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement, provided that any
failure or delay in giving such notice shall not relieve the Company of its
obligations under this Agreement unless and to the extent that (i) none of the
Company and its subsidiaries are party to or aware of such Proceeding and (ii)
the Company is materially prejudiced by such failure.
(b)    Settlement. The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters. The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which shall not be unreasonably withheld.
(c)    Request for Payment; Timing of Payment. To obtain indemnification
payments or advances under this Agreement, Indemnitee shall submit to the
Company a written request therefor, together with such invoices or other
supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee. The Company shall make indemnification
payments to Indemnitee no later than 30 days, and advances to Indemnitee no
later than five business days, after receipt of the written request of
Indemnitee.
(d)    Determination. The Company intends that Indemnitee shall be indemnified
to the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification. In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise. Any decision that a Determination is required by law in
connection with any other indemnification of Indemnitee, and any such
Determination, shall be made within 30 days after receipt of Indemnitee’s
written request for indemnification, as follows:









--------------------------------------------------------------------------------




(i)    If no Change in Control has occurred, (w) by a majority vote of the
directors of the Company who are not parties to such Proceeding, even though
less than a quorum, with the advice of Independent Legal Counsel, or (x) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, with the advice of Independent Legal Counsel, or (y)
if there are no such directors, or if such directors so direct, by Independent
Legal Counsel in a written opinion to the Company and Indemnitee, or (z) by the
stockholders of the Company.
(ii)    If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.
The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.
(e)    Independent Legal Counsel. If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the board of directors of the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed). If there has been a Change in Control, Independent Legal
Counsel shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed). The Company shall pay
the fees and expenses of Independent Legal Counsel and indemnify Independent
Legal Counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to its engagement.
(f)    Consequences of Determination; Remedies of Indemnitee. The Company shall
be bound by and shall have no right to challenge a Favorable Determination. If
an Adverse Determination is made, or if for any other reason the Company does
not make timely indemnification payments or advances of Expenses, Indemnitee
shall have the right to commence a Proceeding before a court of competent
jurisdiction to challenge such Adverse Determination and/or to require the
Company to make such payments or advances. Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding in
accordance with Section 3(b) and to have such Expenses advanced by the Company
in accordance with Section 4. If Indemnitee fails to challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld (including, if applicable, by reason of
such challenge having been untimely) by a final judgment of a court of competent
jurisdiction from which no appeal can be taken, then, to the extent and only to
the extent required by such Adverse Determination or final judgment, the Company
shall not be obligated to indemnify or advance Expenses to Indemnitee under this
Agreement.
(g)    Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:
(i)    It shall be a presumption that a Determination is not required.









--------------------------------------------------------------------------------




(ii)    It shall be a presumption that Indemnitee has met the applicable
standard of conduct and that indemnification of Indemnitee is proper in the
circumstances.
(iii)    The burden of proof shall be on the Company to overcome the
presumptions set forth in the preceding clauses (i) and (ii), and each such
presumption shall be overcome only if the Company establishes that there is no
reasonable basis to support it.
(iv)    The termination of any Proceeding by judgment, order, finding,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.
(v)    Neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 5(f) shall be de novo with respect to all determinations of
fact and law.
6.    Directors and Officers Liability Insurance.
(a)    Maintenance of Insurance. For the duration of Indemnitee’s service as a
director and/or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending or possible Proceeding indemnifiable hereunder,
the Company shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for Indemnitee of the Company that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. Upon request, the
Company shall provide Indemnitee with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials, and will notify Indemnitee of any material changes
that have been made to such documents. In all policies of directors’ and
officers’ liability insurance obtained by the Company, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits, subject to the same limitations, as are accorded to the directors and
officers of the Company most favorably insured by such policy.
(b)    Notice to Insurers. Upon receipt of notice of a Proceeding pursuant to
Section 5(a), the Company shall give or cause to be given prompt notice of such
Proceeding to all insurers providing liability insurance in accordance with the
procedures set forth in all applicable or potentially applicable policies. The
Company shall thereafter take all necessary action to cause such insurers to pay
all amounts payable in accordance with the terms of such policies.









--------------------------------------------------------------------------------




7.    Exculpation, etc.
(a)    Limitation of Liability. Indemnitee shall not be personally liable to the
Company or any of its subsidiaries or to the stockholders of the Company or any
such subsidiary for monetary damages for breach of fiduciary duty as a director
of the Company or any such subsidiary; provided, however, that the foregoing
shall not eliminate or limit the liability of the Indemnitee (i) for any breach
of the Indemnitee's duty of loyalty to the Company or such subsidiary or the
stockholders thereof; (ii) for acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of the law; (iii) under
Section 174 of the DGCL or any similar provision of other applicable
corporations law; or (iv) for any transaction from which the Indemnitee derived
an improper personal benefit. If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of the Indemnitee shall, automatically, without
any further action, be eliminated or limited to the fullest extent permitted by
the DGCL or such other applicable law as so amended.
(b)    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or any of its
subsidiaries against Indemnitee or Indemnitee’s estate, spouses, heirs,
executors, personal or legal representatives, administrators or assigns after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period, provided that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.
8.    Miscellaneous.
(a)    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
(b)    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) on the
date of delivery if delivered personally, or by facsimile, upon confirmation of
receipt, (ii) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service or (iii) on the third
business day following the date of mailing if delivered by domestic registered
or certified mail, properly addressed, or on the fifth business day following
the date of mailing if sent by









--------------------------------------------------------------------------------




airmail from a country outside of North America, to Indemnitee as shown on the
signature page of this Agreement, to the Company at the address shown on the
signature page of this Agreement, or in either case as subsequently modified by
written notice.
(c)    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
(d)    Successors and Assigns. This Agreement shall be binding upon the Company
and its respective successors and assigns, including without limitation any
acquiror of all or substantially all of the Company’s assets or business and any
survivor of any merger or consolidation to which the Company is party, and shall
inure to the benefit of the Indemnitee and the Indemnitee’s estate, spouses,
heirs, executors, personal or legal representatives, administrators and assigns.
The Company shall require and cause any such successor, by written agreement in
form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement as if it were named as the Company herein, and the
Company shall not permit any such purchase of assets or business, acquisition of
securities or merger or consolidation to occur until such written agreement has
been executed and delivered. No such assumption and agreement shall relieve the
Company of any of its obligations hereunder, and this Agreement shall not
otherwise be assignable by the Company.
(e)    Choice of Law; Consent to Jurisdiction. This Agreement shall be governed
by and its provisions construed in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware, without regard to the conflict of law
principles thereof. The Company and Indemnitee each hereby irrevocably consents
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be brought only
in the state courts of the State of Delaware.
(f)    Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s
respective certificates of incorporation or bylaws, any agreement, any vote of
stockholders or directors, the DGCL or other applicable law, to the extent any
such provisions shall be more favorable to Indemnitee than the provisions
hereof.
(g)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
(h)    Effectiveness. Without limiting anything in this agreement, the
indemnification and other rights provided to the Indemnitee pursuant to this
Agreement shall









--------------------------------------------------------------------------------




apply to all acts or omissions of the Indemnitee from and after the time that
the Indemnitee’s Corporate Status first commenced.
[Remainder of this page intentionally left blank.]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
HERTZ GLOBAL HOLDINGS, INC.


By:            
    Name:
    Title:

Address:    8501 Williams Road
Estero, FL 33928




AGREED TO AND ACCEPTED:


            
[Name]

Address:    ______________________


______________________


______________________









